        Case 1:19-cr-00606-SHS Document 99 Filed 03/19/21 Page 1 of 1



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew 's Plaza
                                                    New York, New York 10007




                                                     March 19, 2021


VIA CM/ECF AND EMAIL

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Delowar Mohammed Hossain, S 1 19 Cr. 606 (SHS)

Dear Judge Stein:

        In order to minimize the burden placed upon the Jury Administrator of the Southern District
of New York (the "Jury Administrator") in responding to requests for information in this and other
criminal cases, the Government wishes to provide the defendant's counsel with copies of materials
the Government previously obtained from the Jury Administrator in connection with similar 11 fair
cross section" challenges pending in United States v. Gilmore, 19 Cr. 724 (JGK) and United States
v. Tagliaferro, 19 Cr. 4 72 (PAC). Should the Court grant this request, the Government will
produce these materials to the defendant pursuant to the Protective Order the Court entered in
connection with this matter. (See Dkt. No. 93.)


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York


                                                 By:_/s/_ _ _ _ _ _ _ __
                                                   David W. Denton, Jr.
                                                   Jessica K. Fender
                                                   Assistant United States Attorneys
                                                   (212) 637-2744 / 2276
